ORDER

PER CURIAM.
AND NOW, this 16th day of June, 2005, Vanessa Elaine B. Celler, a/k/a Vanessa Smith, having been disbarred from the practice of law in the State of Illinois by Order of the Supreme Court of Illinois dated September 24, 2004; the said Vanessa Elaine B. Celler, a/k/a Vanessa Smith, having been directed on January 31, 2005, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Vanessa Elaine B. Celler, a/k/a Vanessa Smith, is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.